DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The Amendment filed Feb. 15, 2022 has been entered. Claims 1-20 are pending. Claims 1, 9-11 and 19-20 have been amended. Claims 11-20 are withdrawn as being drawn to a nonelected method. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ortega et al. (US 2012/0015071 A1; Jan. 19, 2012).
Regarding claim 1, Ortega teaches a dual-texture confectionery comprising a chewy center and a crunch coating ([0010, [0013]), wherein said crunchy coating is a discontinuous coating that comprises small irregular pieces of candy ([0017], [0027]-[0030]) and said chewy center comprises a gummy candy ([0066]-[0067]). 
Ortega further teaches that the crunch coating can have irregular pieces of candy, wherein the pieces of candy have a size of 0.1 to 10 mm ([0008], [0027]-[0030]), thus overlapping the claimed diameter of less than about 5 mm. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
Further, it would have been obvious to one of ordinary skill in the art to vary the size of the pieces of candy depending on the desired texture of the confectionery. Large pieces of candy will give the confectionery a more coarse texture versus smaller sizes, 
As stated in MPEP 2144.04: In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
With respect to the crunchy coating being adhered directly to the outside of the chewy center to form a discontinuous coating, the examiner notes that Ortega teaches the addition of a binder to the confectionery base. However, the examiner interprets such binder as being part of the chewy center comprising a gummy candy and therefore the crunchy coating would be adhered directly to the outside of the chewy center. 
The claims do not exclude a binding agent as part of the chewy center. The claims only require that the chewy center comprising a gummy candy, and therefore the 
Regarding claims 2-5, Ortega teaches the dual textured confectionery as described above and further teaches that the crunch coating, which is the third region in Ortega, comprises from 5% to 50% by weight of the dual textured confectionery ([0046]-[0047]), thus overlapping the claimed ranges. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
Regarding claims 6-8, Ortega further teaches that the chewy center represents about 10% to 50% by weight of the dual textured confectionery ([0046]-[0047]). 
Therefore, as Ortega teaches a chewy center in an amount of 10-50% and a crunchy coating in an amount from 5-50%, Ortega teaches that a weight ratio of chewy center to crunch coating can be 50:50 or less, thus overlapping the claimed ranges. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
Further, Ortega teaches that the crunchy coating can be in any desired amount ([0047]), and therefore it would have been obvious to one of ordinary skill in the art to vary the amount of crunchy coating and chewy center depending on the desired texture of the confectionery as a higher amount of coating will give the confectionery a more 
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Regarding claims 9-10, Ortega further teaches that the crunch coating can have irregular pieces of candy, wherein each piece of candy has a size of 0.1 to 10 mm ([0008], [0027]-[0030]), which is 0.00394 to 0.394 inches, thus overlapping the claimed range of no larger than about 0.0787 inches in claim 9 and 0.0394 inches in claim 10. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)


Response to Arguments
Applicant’s amendments have overcome the 102 rejection from the previous Office Action and therefore it has been withdrawn. 
Applicant’s arguments with respect to the 103 rejection have been fully considered but were not found persuasive. 
Applicant argues on pages 5-6 that Ortega teaches away from the adhesion of the crunchy coating to the chewy center as it teaches the addition of a binding layer. 

The claims do not exclude a binding agent as part of the chewy center. The claims only require that the chewy center comprising a gummy candy, and therefore the chewy center comprising a binder and gummy candy still meets the claimed language as the binder does not change the gummy candy from being a chewy center. Further the claims do not limit the dual textured confectionery to only two layers. Therefore, Ortega is considered to teach a crunchy coating being adhered directly to the outside of the chewy center to form a discontinuous coating as claimed. 
Therefore, for the reasons stated above, applicant’s arguments are not convincing and a 103 rejection is maintained. 


Conclusion
No claims are allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/STEPHANIE A COX/Primary Examiner, Art Unit 1791